FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 20, 2020

                                     No. 04-20-00396-CR

                              EX PARTE TOMMIE CARTER

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR5767A
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER
       In this habeas corpus appeal, the State’s brief was originally due to be filed with this
court on October 19, 2020. On the due date, the State filed its first motion for a ten-day
extension of time to file its brief until October 29, 2020.
       The State’s motion is GRANTED. The State must file its brief with this court by October
29, 2020. See TEX. R. APP. P. 31.2 (“An appeal in a habeas corpus or bail proceeding will be
heard at the earliest practicable time.”).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court